The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to applicant’s remarks and amendments dated 05/20/2021. Claims 1, 2, 3, 4, 5, 7, 8, 9, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 26 have been amended. Claims 6, 10, and 11 have been cancelled. Claims 1-5, 7-9, and 12-26 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the at least one sensor".  There is insufficient antecedent basis for this limitation in the claim. No “at least one sensor” was previously claimed. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 9, 13-16, 18, 20, 21, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Purton (US Patent No. 6,726,205 B1) in view of Fleckenstein (US Patent No. 7,510,186 B2).
In Reference to Claims 1, 7, and 25
 	Purton teaches (Claim 1) A card disposal apparatus comprising: a main body including an ejection port configured to receive cards for disposal (area where cards 302 are stacked, fig. 14), wherein the ejection port is further configured to: receive a first portion of the cards dealt from a dealing shoe during a game play, and receive a second portion of the cards from the dealing shoe not dealt during the game play (this does not add structure to the claims, the port is capable of receiving cards whether they were dealt or not); a disposal card stocker (item 301, fig. 14) [] including multiple pockets partitioned by multiple partitions (items 308, fig. 14) each pocket of the multiple pockets configured to receive from the ejection port one or more of the cards received by the ejection port corresponding to a deck of cards used during an individual game, the multiple pockets of the disposal card stocker configured to be movable (items 308, fig. 14, column 8 lines 31-54) such that a first pocket of the multiple pockets that is configured to receive, from the ejection port, a first set of one or more cards of the cards received by the ejection port while the first pocket is positioned in a receipt position and the other pockets of the multiple pockets are out of the receipt position (column 8 lines 31-54), and a processor (item 304, fig. 14), configured to: obtain, from at least one sensor information corresponding to each of the cards received by the ejection port (column 8 lines 35-38 and 47-50); store, based on the obtained information, a count of the cards that the ejection port received (column 4 lines 19-40), wherein the count is a combination of the first portion of the cards and the second portion of the cards received by the ejection port (again, this does not add structure to the claim, any cards entered into the device would be included in the count whether they were dealt or not and whether they are from a “first portion” or “second portion” of cards entered into the device; column 4 lines 19-40, column 8 lines 31-54); and compare the count to a number of cards of a predetermined number of decks (column 8 lines 35-60, column 4 lines 7-11 and 19-40, and column 2 lines 57-64, device checks for completeness and indicates when not complete from the originally indicated amount of cards [e.g. 8 decks], also note much of this is functional language, the device is capable of performing all of these recited uses, therefore, meets the claims).
(Claim 7) wherein the count includes a plurality of counts, each of the plurality of counts being of a card type of a plurality of card types of the cards received via the ejection port and each of the card types corresponds to a particular one of a plurality of rank and suit combinations (column 4 lines 30-40, there is a count for each type of card).
(Claim 25) wherein the combination of the first portion of the cards and the second portion of the cards includes a plurality of decks of cards including multiples of each of a plurality of rank and suit combinations (column 4 lines 19-40 and column 8 lines 31-54, e.g. 8 decks), and the card disposal apparatus is configured such that each of the multiple pockets remains continuously in the receipt position from a start of a receipt of the first portion of the cards until after receipt of all of the second portion of the cards (fig. 14, before the device 
Purton fails to teach the feature of the disposal card stocker is detachable of claim 1. 
Fleckenstein teaches (Claim 1) [the disposal card stocker] configured to be detachable from the main body (column 12 lines 53-56).
 	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of detachable pockets as taught by the card inventory device of Fleckenstein for the purpose of allowing trays or pocket sets to be removed and replaced, reducing delay in providing playing cards to gaming tables while allowing the device to continue working as taught by Fleckenstein (column 12 lines 52-59), allowing the device to be used more quickly and efficiently, and making the device more versatile, more useful, and more attractive to the users.
	Further, it has been held that making parts of a prior art device removable are obvious matters of engineering design choice. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since it may be desirable to remove the tray of sorted decks of Purton, for instance, to transport the decks to various dealers or tables or for replacement with another empty tray, merely making the tray removable is an obvious matter of engineering design choice, and not a patentable advance. 

In Reference to Claims 2 and 3
 	The modified device of Purton teaches all of claim 1 as discussed above. 	
Purton fails to teach the features of claims 2 and 3. 
including a set of cards of a plurality of decks of cards that have been shuffled, wherein the processor is further configured to identify, based on a result of the reading of the bar code, that the cards received by the ejection port belong to the set of cards of the plurality of decks of cards (column 12 lines 60-62, each card can be uniquely marked and distinct from other cards and packs; column 33 line 57 – column 34 line 23; also note this is functional language, since the device is configured to read a bar code, it is capable of reading a bar code on a package that includes multiple decks);
 	(Claim 3) wherein a particular pocket of the multiple pockets is further configured to receive and store a portion of the package including the bar code (column 33 line 57 – column 34 line 23 and fig. 5A, since the bar code is on the card, it is configured to receive and store the bar code; Further, the compartments of Purton could be used to store a portion of a package including a bar code; note this is merely functional language, the device is capable of receiving and storing a portion of a package including a bar code, meeting the claim limitations). 
 It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of bar codes as taught by the card inventory device of Fleckenstein for the purpose of allowing the device to be used to further sort and identify the collected cards as taught by Fleckenstein (column 11 lines 18-50, and column 33 line 58 – column 34 line 24), making the device more useful, more versatile, and more attractive to the users.
	Further, the examiner notes that broadly interpreted, Fleckenstein teaches a bar code reader that can read a bar code on a package, meeting the claim limitations. However, in the alternate view that the bar code claimed is not the same as the bar codes on individual cards as In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Fleckenstein teaches using bar codes to identify and sort cards, merely placing the bar code on any particular group or pack of cards is an obvious matter of design choice, and not a patentable distinction. 
	Further still, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The general conditions of sorting cards into different sets is taught in both prior art references (Purton and Fleckenstein), as well as the function of identifying cards and sets of cards via barcode, therefore, it would be an obvious matter of engineering design choice to create or select more particular associations between a bar code and a set to be sorted, and is not a patently distinct feature. Since all of the structure and function are taught in the references, merely organizing the sets to be sorted slightly differently is not a patentable advance.

In Reference to Claim 4
 	The modified device of Purton teaches all of claim 1 as discussed above. Purton fails to teach the feature of claim 4.
 	Fleckenstein teaches wherein the disposal card stocker further comprises a locking device configured to prevent access to the dealt cards and the undealt cards received by the disposal card stocker (column 14 lines 58-67). 


In Reference to Claims 15, 16, 21, 23, and 24
Purton teaches all of claim 1 as discussed above. 
Purton fails to teach the feature of the specific disposal card stocker structure of claims 15, 16, 21, 23, and 24. 
	Fleckenstein teaches (Claim 15) wherein the disposal card stocker is configured to rotate about a shaft for movement of the disposal card stocker relative to the main body (column 12 lines 1-7);
(Claim 16) wherein the disposal card stocker is removable from the main body such that the multiple pockets including the plurality of the cards can be emptied (column 12 lines 53-56);
(Claim 21) wherein: the multiple pockets are arranged around a center longitudinal axis of the disposal card stocker (item 511a/b, fig. 5B); and each of the multiple pockets includes an opening at an upper region of a sidewall of the multiple pockets such (top openings of items 510a, 510b, 510c, 512a, b, c, fig. 5A, opening dips into sidewall) that, when the pocket is in [a] receipt position, the opening of the pocket is aligned with a card feeder of the ejection port (item 517 /509 / unlabeled feeder / roller system between item 504 and items 510/512, fig’s 5A and 5B) so the plurality of the cards of the multiple pockets is feedable by the card feeder, in a direction towards the center longitudinal axis, from the ejection port and through the opening of 
(Claim 23)  wherein the multiple pockets of the disposal card stocker are removable from the main body via a lifting operation associated with the multiple pockets and in a direction parallel to an extension of the center longitudinal axis (column 12 lines 53 – 56 and fig. 5B);
(Claim 24) wherein: the disposal card stocker includes a shaft arranged along the center longitudinal axis around which the multiple pockets are arranged when the opening in the sidewall of one of the multiple pockets is aligned with the card feeder (shaft of motors on which items 510 and 512 are mounted, fig’s 5A and 5B, not labeled), the shaft extending through a central void around which the pockets are arranged (area where shaft is mounted, fig’s 5A and 5B, along items 511a/b), and the shaft is removable from the central void when the multiple pockets are lifted in the direction parallel to the extension of the center longitudinal axis (fig. 5B and column 12 lines 53-56, when removed).
	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a rotatable multiple compartmented card receiving device as taught by the card inventory device of Fleckenstein for the purpose of allowing the device to be used to further sort the collected cards in an easier and more detailed fashion as taught by Fleckenstein (column 11 lines 43-50), which is also taught to be a desirable feature Purton (fig. 14, and column 8 lines 31-35), making the device more useful, more versatile, and more attractive to the users. 

In Reference to Claims 8-9
  	Purton teaches (Claim 8) A card disposal apparatus comprising: a body (item 300, fig. 14); an ejection port coupled to the body and configured to: receive, one at a time, dealt cards dealt from a dealing shoe of a game table for use in a game, and subsequent to receipt of the dealt cards receive undealt cards that remained in the dealing shoe without being dealt in the game (area where cards 302 are stacked, fig. 14, can receive both individual cards and a stack of cards); a disposal card stocker (item 301, fig. 14) including multiple pockets [] partitioned by multiple dividers (items 308, fig. 14) each pocket of the multiple pockets configured to receive, from the ejection port, a plurality of the dealt and undealt cards received by the ejection port corresponding to a deck of cards used during an individual game (items 308, fig. 14, column 8 lines 31-54; note “…cards used during an individual game” does not add structure to the claims, the structure of the cards is the same whether they are loaded before, after, or during “being used in a game”), the disposal card stocker configured to be movable such that a first pocket of the multiple pockets is configured to receive, from the ejection port, a plurality of the dealt and undealt cards received by the ejection port while the first pocket is positioned in a receipt position and the other pockets of the multiple pockets are out of a receipt position (column 8 lines 31-54) and a processor (item 304, fig. 14), configured to: obtain, from at least one sensor, information corresponding to the dealt and undealt cards received by the ejection port (column 8 lines 35-38 and 47-50); store, based on the obtained information, a count of the dealt and undealt cards that the ejection port received, wherein the count is a combination of the dealt cards and the undealt cards received by the ejection port (column 4 lines 19-40, any cards entered would be in the count, and the device is capable of receiving multiple sets of cards whether dealt or compare the count to a card count of a card set that was loaded into, and was associated with, the dealing shoe (column 8 lines 35-60, column 4 lines 7-11 and 19-40, and column 2 lines 57-64, device checks for completeness and indicates when not complete from the originally indicated amount of cards [e.g. 8 decks], also note much of this is functional language, the device is capable of performing all of these recited uses, therefore, meets the claims);
	(Claim 9) wherein: the count of the dealt and undealt cards includes a plurality of counts, each of the plurality of counts being of a card type of a plurality of card types of the dealt and undealt cards received by the ejection port, wherein each of the card types corresponds to a respective one of rank and suit combinations (column 4 lines 30-40, there is a count for each type of card), the processor is further configured to determine whether the dealt and undealt cards received by the ejection port is complete based on comparing each of the counts to the card count of the card set, and the card count of the card set is a stored number that is based on a number of decks included in the card set (column 4 lines 6-40 and column 2 lines 57-64);
	Purton fails to teach the feature of detachable pockets of claim 8. 
 	Fleckenstein teaches (Claim 8) multiple pockets configured to be detachable from the body (column 12 lines 53-56).
 	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of detachable pockets as taught by the card inventory device of Fleckenstein for the purpose of allowing trays or pocket sets to be removed and replaced, reducing delay in providing playing cards to gaming tables while allowing the device to continue working as taught by Fleckenstein (column 12 lines 52-59), allowing the 
Further, it has been held that making parts of a prior art device removable are obvious matters of engineering design choice. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since it may be desirable to remove the tray of sorted decks of Purton, for instance, to transport the decks to various dealers or tables or for replacement with another empty tray, merely making the tray removable is an obvious matter of engineering design choice, and not a patentable advance.
In Reference to Claims 13-14
The modified device of Purton teaches the features of claim 8 as discussed above. Purton fails to teach the features of claims 13 and 14. 
Fleckenstein teaches (Claim 13) a system comprising: the card disposal apparatus of claim 8 (taught above); and the dealing shoe configured to receive [a] card set (item 118, fig. 1); 
 	(Claim 14) further comprising the game table, wherein the dealing shoe is located on a  surface of the game table (item 102, fig. 1).
	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a card shoe and table as taught by the card inventory device of Fleckenstein for the purpose of incorporating the device into a casino playing card system as taught by Purton (background) and Fleckenstein (column 11 lines 4-10), making the device more convenient, more versatile, more useful, and more attractive to the users.

In Reference to Claim 18

	The modified device of Purton further teaches (Claim 18) wherein each of the multiple partitions is configured to be arranged substantially orthogonal to a direction of movement of the disposal card Stocker relative to the main body (walls of items 510a, b, c, and 512a, b, c, Fleckenstein).
	The examiner notes that it is unclear whether the partitions are exactly perpendicular to the horizontal or not, but they are shown as generally perpendicular. Therefore, in the alternate view that these partitions do not meet the limitation of “perpendicular” it would have been obvious to one having ordinary skill in the art to have made the partitions perpendicular to the horizontal merely as a matter of design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Fleckenstein teaches compartments and partitions that are generally perpendicular to the horizontal, merely making these partitions exactly perpendicular, slightly angled, or even in a different orientation (Fleckenstein column 12 lines 29-46) would not change the operation of the device and are, therefore, not patentable distinctions.  

In Reference to Claim 20
 	The modified device of Purton teaches all of claim 8 as discussed above. 
	Purton fails to teach the features of claim 20. 
	Fleckenstein teaches (Claim 20) further comprising a reading device configured to read a bar code on a package including a set of cards a plurality of decks of cards that have been shuffled, wherein the processor is further configured to identify, based on a result of the reading received by the ejection port belong to the set of cards of the plurality of decks of cards (column 12 lines 60-62, each card can be uniquely marked and distinct from other cards and packs; column 33 line 57 – column 34 line 23; also note this is functional language, since the device is configured to read a bar code, it is capable of reading a bar code on a package that includes multiple decks).
It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of bar codes as taught by the card inventory device of Fleckenstein for the purpose of allowing the device to be used to further sort and identify the collected cards as taught by Fleckenstein (column 11 lines 18-50, and column 33 line 58 – column 34 line 24), making the device more useful, more versatile, and more attractive to the users.
	Further, the examiner notes that broadly interpreted, Fleckenstein teaches a bar code reader that can read a bar code on a package, meeting the claim limitations. However, in the alternate view that the bar code claimed is not the same as the bar codes on individual cards as taught in Flekenstein, it would have been obvious to one having ordinary skill in the art to have provided the bar code on any particular card or pack or group of cards, or any other location simply as a matter of design choice, since it has been held that rearrangement of parts is not a patentable distinction where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Fleckenstein teaches using bar codes to identify and sort cards, merely placing the bar code on any particular group or pack of cards is an obvious matter of design choice, and not a patentable distinction. 
Further still, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The general conditions of sorting cards into different sets is taught in both prior art references (Purton and Fleckenstein), as well as the function of identifying cards and sets of cards via barcode, therefore, it would be an obvious matter of engineering design choice to create or select more particular associations between a bar code and a set to be sorted, and is not a patently distinct feature. Since all of the structure and function are taught in the references, merely organizing the sets to be sorted slightly differently is not a patentable advance.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Purton in view of Fleckenstein, and further in view of Franks (US PGPub. No. 2008/0001356 A1).
In Reference to Claim 5
 	The modified device of Purton teaches all of claim 1 as discussed above. 
Purton further teaches the at least one sensor (item 303, fig. 14).
Purton fails to teach the remaining features of claim 5. 
 	Franks teaches further comprising: and a puncher configured to provide a void in each of the cards received via [a] ejection port (item 4, fig. 1 and paragraph 0046).
 	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a void means as taught by the card collection device of Franks for the purpose of voiding the cards before sorting, so that they may be re-used / re-sold without risk of fraudulent use as taught by Franks (paragraph 0007), making the device more secure, safer, and more attractive to the users. 
  
In Reference to Claim 12

Franks teaches (Claim 12) further comprising puncher is configured to generate a void in one or more of the cards received by the ejection port that is determined to be fake (item 4, fig. 1 and paragraph 0046; note “determined to be fake” is function / intended use and adds no additional structure).
	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a void means as taught by the card collection device of Franks for the purpose of voiding the cards before sorting, so that they may be re-used / re-sold without risk of fraudulent use as taught by Franks (paragraph 0007), making the device more secure, safer, and more attractive to the users. 

In Reference to Claim 19
 	The modified device of Purton teaches all of claim 1 as discussed above. Purton fails to teach the features of claim 19. 
Franks teaches (Claim 19) further comprising a marker configured to mark each of the cards received by [an] ejection port with a void mark (item 4, fig. 1 and paragraph 0046).
It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a void mark as taught by the card collection device of Franks for the purpose of voiding the cards before sorting, so that they may be re-used / re-sold without risk of fraudulent use as taught by Franks (paragraph 0007), making the device more secure, safer, and more attractive to the users.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Purton in view of Fleckenstein, and further in view of Sampson et al. (US Patent No. 8,485,527 B2).
In Reference to Claim 17
 	The modified device of Purton teaches all of claim 1 as discussed above. Purton fails to teach the features of claim 17. 
	Sampson teaches (Claim 17) wherein the ejection port includes a weight configurable into a plurality of positions over a receiving surface (item 68, fig’s 4, 5, 7, and 10), the plurality of positions including: a first position configured to provide a space between the weight and the receiving surface into which no more than one of the cards is insertable into the space from outside of the card disposal apparatus in an insertion direction parallel to the receiving surface for placement of the card on the receiving surface under the weight (e.g. fig. 10, if only one card is inserted, this limitation is met); and at least one other position configured to provide space between the weight and the receiving surface into which a stack of the cards is insertable in the insertion direction as a single unit for placement of the stack of the cards on the receiving surface under the weight (e.g. fig’s 4 and 7 and column 6 lines 44-59).
	It would have been obvious to one having ordinary skill in the art to have provided the card receiving device of Purton with the feature of a movable block as taught by the card receiving device of Sampson for the purpose of keeping pressure on the received cards regardless of how many cards are received at a time as taught by Sampson (column 6 lines 36-60), making the device more reliable, more versatile, and more attractive to the users. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Purton in view of Sampson et al. (US Patent No. 8,485,527 B2).
In Reference to Claim 26
The device of Purton teaches all of claim 1 as discussed above. 
Purton fails to teach the features of claim 26. 
Sampson teaches (Claim 26) wherein the ejection port includes a movable arm (item 68, fig’s 4, 5, 7, and 10) configurable into: a first position over a receiving surface at which one or more of the first portion of the cards are receivable by the ejection port and the second portion of the cards is not receivable as a single stack by the ejection port (a position of item 68 between fig’s 7 and 10 where capacity is half), and a second position over the receiving surface at which the second portion of the cards is receivable by the ejection port as the single stack (the position of item 68 in fig. 7 or higher, able to receive more cards; column 6 lines 44-59); and the processor is configured to determine the count, which is the combination of the first portion of the cards received while the movable arm is in the first position and of the second portion of the cards received as the single stack while the movable arm is in the second position (this does not appear to add any structure, the device is capable of receiving two different sets of cards, also see Purton for a processor determining the count; column 8 lines 35-60, column 4 lines 7-11 and 19-40, and column 2 lines 57-64).
	It would have been obvious to one having ordinary skill in the art to have provided the card receiving device of Purton with the feature of a movable arm as taught by the card receiving device of Sampson for the purpose of keeping pressure on the received cards regardless of how many cards are received at a time as taught by Sampson (column 6 lines 36-60), making the device more reliable, more versatile, and more attractive to the users. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Purton in view of Fleckenstein, and further in view of Wyler (US Patent No. 529,228).
In Reference to Claim 22

Purton fails to teach the feature of claim 22. 
Wyler teaches (Claim 22) wherein a lid over [] multiple pockets includes, for each pocket of the multiple pockets, a slit over the interior space of the pocket by which the interior space of the pocket is open to an exterior environment on top of the pocket (items b in item B over items C, fig’s 1 and 2).
It would have been obvious to one having ordinary skill in the art to have provided the sorting device of Purton with the feature of a lid with slits as taught by the sorting device of Wyler for the purpose of allowing the device to be used to manually insert and manually sort items as taught by Wyler (page 1 lines 55-68), in addition to the automatic sorting, making the device more versatile, more useful, and more attractive to the users. 

Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Purton does not teach pockets “configured to receive, from the ejection port, a plurality of the cards received by the ejection port corresponding to a deck of cards used during an individual game” is not persuasive. The cards having been used in an individual game does not add structure to the claims. Use or non-use of the cards prior to insertion into the device is merely an intended use of a component of the system which does not further limit the claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the cards of the claimed prior art structure are capable of being used in an individual game prior to insertion into the device and, therefore, meet all of the claim limitations. 
Applicant’s argument that it would not be obvious to modify Purton with the removable tray of Fleckenstein and that there is no motivation to make such a modification is not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation from the reference (for the purpose of allowing trays or pocket sets to be removed, eliminating delay in providing playing cards to dealers, Fleckenstein column 12 lines 52-59), knowledge generally available to one of ordinary skill in the art (allowing for quicker and more versatile use), and case law (removable components of prior art an obvious modification where removability is desired See In re Dulberg), were all used to establish why modifying Purton with the feature of removability would be obvious in light of the secondary reference and case law. See action above for further details. 
Applicant further argues that one could not physical incorporate the devices of Purton and Fleckenstein. This argument is not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Simply making the tray of Purton removable would not require bodily incorporating the devices to create an unworkable device as applicant asserts. Making the tray of Purton removable would not require such a bodily incorporation of the two devices and is not the test for obviousness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711